Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 The terminal disclaimer filed in copending application 17/162284 disclaiming the terminal portion of any patent granted on that application which would extend beyond the expiration date of the present application overcomes the provisional obviousness-type double patenting rejection made in this application over copending application 17/162284. 
The amendments to the claims have overcome the art rejection over U.S. patent application publication 2014/0342096. The remaining obviousness-type double patenting rejection and the 35 USC 103 rejection over U.S. patent 9,207,052 in view of U.S. patent application publication 2014/0342096 have been modified with respect to the amendment to the claims where the subject matter of claim 6 was inserted into claim 1 and claim 6 was canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-15, 17-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. No. 10,927,267.
Although the claims at issue are not identical, they are not patentably distinct from each other because the multi-layer coating of the patented claims suggest the coating composition of claims 1, 3-6 and 8 and the multilayer coating of claim 10 in that the composition of the second coating layer of the patented claims is that of claims 1 and 4 and has the properties of claims 1, 3, 5, 6, 8 and 9. Since the IR fluorescent pigments in the patented claims are the same as those in claim 1 of this application, at least some of those in the patented composition must fluoresce in the near IR wavelength range. The particle size of the infrared fluorescent pigment in patented claims 1 and 13 is the same as in the present claims. The substrate of the patented claims suggest the substrate of claims 11-14 of this application since the composition of the second coating layer on the substrate of the patented claims has a composition that falls within the scope of claim 1 of this application. The process of the patented claims suggest the process of claims 15 and 17-19 of this application since the composition of the coating composition in the process of the patented claims has a composition that falls within the scope of claim 1 of this application; both sets of claims have the same process steps, properties and article to be coated and the article to be coated of the patented claims is defined as comprising the sections of claim 20 of this application. While the patented claims do not teach the amount of each of the IR reflective pigment and the IR fluorescent pigment, the patented claims do teach that the patented coatings has the same ESR range as claimed in this application. This indicates that these pigments are each present in an amount that is effective to provide an ESR range of at least 0.25. The claims of this application teach that the effective amounts of each pigment is 1-40 wt% which means the amount of each pigment in the patented claims must be within the claimed ranges, absent any showing to the contrary. While the patented claims do not teach that the IR reflecting pigment does not substantially absorb the wavelength emitted by the IR fluorescing pigment, the disclosed pigments and the definition for “IR reflecting pigment” in the patent are the same as the pigments and definition defined in this application. Since the pigments in the patent are the same as those in this application, the scope of the patented “IR reflecting pigment” in the patented claims must include those that do not substantially absorb the wavelength emitted by the IR fluorescing pigment. The patented claims suggest the coating composition, multilayered coating, coated substrate and the process claimed in this application. 
Response to Arguments
Applicants’ comments with respect to this rejection are acknowledged. They do not overcome the rejection and therefore, the rejection is maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8, 9, 11-14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,267,052 in view of over U.S. patent application publication 2014/0342096.
U.S. patent 9,267,052 teaches a sealing coating composition for use on building materials or substrates, which non-metallic. The coatings composition can be used on composite panels or boards that can be used for at least a portion of an exterior wall of a building.  The composition comprises at least one curable film-forming resin, 5-10 wt% titanium dioxide (col. 3, line 35) and 1.5-80 wt% of at least one pigment (col. 1, line 63-col. 3, line 23). The pigment can be Han blue, Han purple, Egyptian blue or azurite. Han blue, Han purple, Egyptian blue and azurite are known near infrared fluorescent pigments which absorb visible radiation. The other taught pigments that can be present read upon the colorant of claim 5.  Titanium dioxide is a known to be infrared reflecting pigment which does not absorb near IR wavelengths, as shown by U.S. patent 4,271,358. The taught amount of titanium dioxide falls within the claimed range and the amount of other pigment overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. While U.S. patent 9,267,052 does not explicitly teach that the taught acrylate resin is transparent to both the infra-red light emitted by the taught Han purple or Egyptian blue pigments and the infra-red light reflected by the taught titania particles, it would inherently have this property since the taught acrylate resin is one of the film-forming resins taught by applicants in their specification. Since the reference suggests the claimed coating compositions of a curable film forming resins, titanium dioxide pigment and at least one of Han blue, Han purple, Egyptian blue and azurite; one of ordinary skill in the art would expect that this suggested composition would inherently have the properties that at least overlap those of claims 1, 3 and 5 and to have the dark color of claim 9, absent any showing to the contrary. The reference suggests the substrate of claims 11-14. Column 4, lines 5-6 teach the dried and cured coating has a thickness of 0.05-5 mil, which overlaps the claimed range. U.S. patent 9,267,052 does not teach the particle size ranges of the pigments used in the taught coating composition. U.S. patent application publication 2014/0342096 teaches a coating composition which can be used as a protective coating on the same materials, as the coating of U.S. patent 9,267,052. Thus it appears that the coating composition of U.S. patent application publication 2014/0342096 can act as a sealing coating composition. U.S. patent application publication 2014/0342096 teaches the coloring pigment, such as Han purple or Egyptian blue, used in the taught coating has an average particle size of about 0.2-1.5 micron. Since the coating composition of U.S. patent application publication 2014/0342096 appears to have the same purpose as the coating of U.S. patent 9,267,052, one of ordinary skill in the art would have found it obvious to use a pigment having an average particle size of about 0.2-1.5 micron, which falls within the claimed size range, since that pigment size range appears to be and would be expected to be functional in coating composition of U.S. patent 9,267,052. One of ordinary skill in the art would not expect the taught size range to include particles much greater than the average size range since a large variation in pigment size range means it is difficult to uniformly disperse the pigment in the coating composition which impairs the uniformity of the color of the coating. The references suggest the claimed coatings and coated substrates.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The fact that the reference teaches the pigment can be lamp or carbon black and the properties of a coating containing lamp and carbon black pigments does not overcome the rejection since the reference also teaches the pigment can be Han blue, Han purple, Egyptian blue and azurite, which are several of the claimed pigments. The fact that the reference teaches other pigments in addition to those claimed does not overcome the rejection.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) and MPEP 2131.02.   In response to applicant's argument that the claimed IR reflecting pigments and the claimed IR fluorescing pigments reduce the temperature of the cured coating, a recitation of the intended use of the claimed invention must result in a structural or compositional difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or composition is capable of performing the intended use, then it meets the claim. Applicants have not shown that the suggested coating composition is incapable of reducing the temperature of the taught coating. The rejection is maintained. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/12/22